El Juez Asociado Señou SNydee,
emitió la opinión del tribunal.
María Roig y Coll, esposa de Marcos Vecchini Battisti, falleció el 16 de febrero de 1947. En 26 de marzo del mismo año la Corte de Distrito de Ponce dictó sentencia declarando como sus únicos y universales herederos a sus hijos legítimos, sin perjuicio de la cuota usufructuaria correspondiente al cónyuge viudo.
El 20 de marzo de 1946 Fernando Zapater Martínez y su esposa constituyeron hipoteca sobre ciertos bienes inmuebles a favor del hoy viudo, para garantizar la suma de $13,000. El 25 de abril de 1947, el viudo y sus hijos comparecieron en una escritura y cancelaron esta hipoteca. En dicha escritura se hacía constar que en la misma fecha recibieron $13,097.50, como pago del capital e intereses sobre la suma garantizada por la hipoteca.
Zapater presentó la escritura de cancelación al Registra-dor y éste la inscribió en cuanto al interés del viudo en los ■gananciales; pero se negó a inscribirla respecto a la parti- • cipación del crédito hipotecario perteneciente a los herede-ros de la finada, porque tal cual requiere la sección 12 de la Ley núm. 99, Leyes de Puerto Rico, 1925 (pág. 791), según fue enmendada por la sección 15 de la Ley núm. 303, Leyes ■ de Puerto Rico, 1946 ((1) pág. 783), la escritura no vino ; acompañada del recibo acreditativo del pago de la contribu-(ción de herencia o de una carta del Tesorero demostrativa *611de que el crédito hipotecario estaba exento de contribución. Zapater ha recurrido ante nos de esta última parte de la nota del Registrador .
En este caso, con posterioridad al fallecimiento de su señora madre, los herederos como cuestión de hecho recibie-ron el pago de dinero en consideración a la cancelación, otor-gada por derecho propio, de sus derechos hereditarios en el crédito hipotecario. La sección 12, por tanto, claramente exige que el Registrador se abstenga de inscribir la escri-tura hasta que se le presente prueba del pago de la contri-bución o de la exención de la misma. Los casos en que des-cansa el recurrente — Rodrigues v. Banco Popular, 66 D.P.R. 781, 787 y Sucesión Ramirez v. Registrador, 16 D.P.R. 314 — ■ nada tienen que ver con esta cuestión.

La nota del Registrador será confirmada.